Exhibit 10.2
HEALTHSPRING, INC.
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
     THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) is made as
of this 19th day of April, 2009 (the “Effective Date”) between HealthSpring,
Inc., a Delaware corporation (the “Company”), and Gerald V. Coil (“Executive”).
               WHEREAS, Company and Executive entered into that certain
Employment Agreement as of December 31, 2006 (the “Original Agreement”); and,
               WHEREAS, in connection with the restructuring of various
organizational reporting responsibilities, the Company has requested Executive
to assume certain new responsibilities on behalf of the Company and Executive
has agreed to do so; and
               WHEREAS, the parties wish to amend and restate the Original
Agreement in its entirety.
NOW THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:
     1. Employment. The Company shall employ Executive, and Executive hereby
accepts employment with the Company, upon the terms and conditions set forth in
this Agreement for the period beginning on the Effective Date and ending as
provided in paragraph 4 hereof (the “Employment Period”).
     2. Position and Duties.
          (a) During the Employment Period, Executive shall serve as the
Executive Vice President — Chief Innovation Officer of the Company and shall
have the duties, responsibilities, functions and authority of an executive
officer of the Company, subject to the power and authority of the Company’s
President to expand or limit such duties, responsibilities, functions and
authority. During the Employment Period, Executive shall render such
administrative, financial and other executive and managerial services to the
Company and its Subsidiaries (as defined below) as the President may from time
to time reasonably direct.
          (b) During the Employment Period, Executive shall report to the
Company’s President and shall devote his full business time and attention
(except for permitted vacation periods and reasonable periods of illness or
other incapacity) to the business and affairs of the Company and its
Subsidiaries. Executive shall perform his duties, responsibilities and functions
to the Company and its Subsidiaries hereunder in good faith in a diligent,
trustworthy and professional manner and shall comply with the Company’s and its
Subsidiaries’ policies and procedures in all material respects. During the
Employment Period, Executive shall not serve as an officer or director of, or
otherwise perform services for compensation for, any other entity without the
prior written consent of the Board (which shall not be unreasonably withheld,
conditioned or delayed); provided that Executive may participate on boards of
charitable entities or other civic entities so long as such service does not
materially interfere with Executive’s duties under this Agreement.
          (c) For purposes of this Agreement, “Subsidiaries” shall mean any
corporation or other entity of which the securities or other ownership interests
having the voting power to elect a majority of the board of directors or other
governing body are, at the time of determination, owned by the Company, directly
or through one or more Subsidiaries.
     3. Compensation and Benefits.
          (a) During the Employment Period, Executive’s base salary shall be
$400,000 per annum or such higher rate as the Board may determine from time to
time (as adjusted from time to time, the “Base Salary”), which salary shall be
payable by the Company or one of its Subsidiaries in regular installments in
accordance with such entity’s general payroll practices (in effect from time to
time). In addition, during the Employment Period, Executive shall be entitled to
participate in all of the Company’s employee benefit programs for which senior
executive employees

 



--------------------------------------------------------------------------------



 



of the Company and its Subsidiaries are generally eligible. During the
Employment Period, Executive shall also be entitled to 200 PTO hours each
calendar year in accordance with the Company’s policies, which if not taken
during any year may not be carried forward, other than with respect to 40 PTO
hours per year, to any subsequent calendar year and no compensation shall be
payable in lieu thereof. The Company or one of its affiliates or Subsidiaries
shall obtain and maintain customary directors’ and officers’ liability insurance
coverage covering Executive on terms reasonably satisfactory to the Board.
          (b) In addition to the Base Salary, Executive shall be eligible for an
annual bonus in an amount up to 75% of the Base Salary then in effect following
the end of each fiscal year of the Company, based upon the achievement by
Executive of personal performance objectives as determined in the subjective
judgment of the President and recommended to and approved by the Compensation
Committee of the Board. Such bonus shall be paid on or before March 31 of the
following year.
          (c) During the Employment Period, the Company or one of its
Subsidiaries shall reimburse Executive for all reasonable business expenses
incurred by him in the course of performing his duties and responsibilities
under this Agreement which are consistent with the Company’s and its
Subsidiaries’ policies in effect from time to time with respect to travel,
entertainment and other business expenses, subject to the Company’s and its
Subsidiaries’ requirements with respect to reporting and documentation of such
expenses.
          (d) All amounts payable to Executive as compensation hereunder shall
be subject to all required and customary withholding by the Company.
     4. Term.
          (a) The Employment Period will continue until the earliest to occur of
(i) December 31, 2009 (subject to the right of the Company to extend the
Employment Period until December 31, 2010 as provided herein); (ii) Executive’s
resignation, Disability (as defined in paragraph 4(f) below) or death, and
(iii) the Board decides to terminate Executive’s employment with or without
Cause (as defined in paragraph 4(e) below). Except as otherwise provided herein,
any termination of the Employment Period by the Company shall be effective as
specified in a written notice from the Company to Executive. The Company shall
have the option to extend the Employment Period for an additional year until
December 31, 2010 on written notice to Executive on or before November 30, 2009.
          (b) Upon (i) the expiration of the Employment Period, (ii) the
termination of the Employment Period by the Company without Cause, or (iii) upon
Executive’s resignation for any reason (including Disability or death) on or
before December 31, 2009, or for Good Reason (as defined in paragraph 4(g)
below), after December 31, 2009, Executive, or his estate, as applicable, shall
be entitled to (x) continue to receive his Base Salary payable in regular
installments and to participate in employee benefit programs for senior
executive employees (other than bonus and incentive compensation plans), at the
Company’s cost, to the extent permitted under the terms of such programs and
under applicable law, as special severance payments from the date of termination
for a period of twelve months thereafter (the “Severance Period”) and (y)
$100,000 in cash, payable on the date that is six months and one day following
termination of the Employment Period, if and only if Executive has executed and
delivered to the Company the General Release substantially in form and substance
as set forth in Exhibit A attached hereto and the General Release has become
effective, and only so long as Executive has not revoked or breached the
provisions of the General Release or breached the provisions of paragraphs 5, 6
or 7 hereof and does not apply for unemployment compensation chargeable to the
Company or any Subsidiary during the Severance Period, and Executive shall not
be entitled to any other salary, compensation or benefits after termination of
the Employment Period, except as specifically provided for in the Company’s
employee benefit plans or as otherwise expressly required by applicable law.
               In the event the receipt of amounts payable pursuant to this
paragraph 4(b) within six months of the date of the Executive’s termination
would cause the Executive to be subject to tax under Section 409A of the
Internal Revenue Code of 1986, as amended, then payment of such amounts shall be
delayed until the date that is six months following Executive’s termination
date.

2



--------------------------------------------------------------------------------



 



          (c) If the Employment Period is terminated by the Company for Cause or
is terminated pursuant to clause (a)(ii) above (other than termination by
Executive pursuant to clause (b)(iii) above), Executive shall only be entitled
to receive his Base Salary through the date of termination and shall not be
entitled to any other salary, compensation or benefits from the Company or any
of its Subsidiaries thereafter, except as otherwise specifically provided for
under the Company’s employee benefit plans or as otherwise expressly required by
applicable law.
          (d) Except as otherwise expressly provided herein, all of Executive’s
rights to salary, bonuses, employee benefits and other compensation hereunder
which would have accrued or become payable after the termination of the
Employment Period shall cease upon such termination, other than those expressly
required under applicable law (such as COBRA). The Company may offset any
amounts Executive owes the Company or any of its Subsidiaries against any
amounts the Company or any of its Subsidiaries owes Executive hereunder. Upon
the expiration or termination of the Employment Period in accordance with this
Agreement, all stock options, restricted stock, or equity awards previously
granted to Executive will be governed by the terms of the respective award
agreements and plans governing such awards; provided, however, that if the
Employment Period is terminated by the Company for any reason other than for
Cause or by the Employee for any reason, with respect to any shares of Company
common stock purchased by Executive under the HealthSpring 2008 Management Stock
Purchase Plan (the “MSPP”), for which restrictions have not lapsed, Executive
shall be entitled to receive the greater of (i) the fair market value of the
shares on the date of termination, or (ii) the cash value of the bonus amount
deferred (in accordance with the terms of the MSPP).
          (e) For purposes of this Agreement, “Cause” shall mean with respect to
Executive one or more of the following: (i) the conviction of a felony or other
crime involving moral turpitude or the commission of any other act or omission
involving material dishonesty or fraud with respect to the Company or any of its
Subsidiaries, (ii) reporting to work under the influence of illegal drugs, the
use of illegal drugs (whether or not at the workplace) or other repeated conduct
causing the Company or any of its Subsidiaries substantial public disgrace or
disrepute or substantial economic harm, which is not cured within 20 days
following written notice thereof to the Executive, (iii) material and repeated
failure to perform his duties as reasonably directed by the Board or the
Company’s President, which is not cured within 20 days following written notice
thereof to the Executive, (iv) breach of fiduciary duty or engaging in gross
negligence or willful misconduct with respect to the Company or any of its
Subsidiaries or (v) any other material breach of this Agreement which is not
cured within 20 days after written notice thereof to Executive.
          (f) For purposes of this Agreement, “Disability” shall mean the
disability of Executive caused by any physical or mental injury, illness or
incapacity as a result of which Executive is unable to effectively perform or
fails to perform the essential functions of Executive’s duties for 90
consecutive days or 120 days during any 12-month period.
          (g) For purposes of this Agreement, “Good Reason” shall mean if
Executive resigns from employment with the Company and its Subsidiaries prior to
the end of the Employment Period as a result of one or more of the following
reasons: (i) the Company reduces the amount of the Base Salary, (ii) the Company
materially reduces his responsibilities, in each case which is not cured within
20 days after written notice thereof to the Company, (iii) the relocation of the
Company’s principal executive offices and/or the location at which Executive
provides services pursuant to this Agreement to a location outside the
metropolitan Nashville, Tennessee area, or (iv) the Company’s material breach of
this Agreement; provided that written notice of Executive’s resignation for Good
Reason must be delivered to the Company within 45 days after the occurrence of
any such event in order for Executive’s resignation with Good Reason to be
effective hereunder.
     5. Confidential Information.
          (a) Executive acknowledges that the information, observations and data
(including trade secrets) obtained by him while employed by the Company and its
Subsidiaries concerning the business or affairs of the Company or any Subsidiary
(“Confidential Information”) are the property of the Company or such Subsidiary.
Therefore, Executive agrees that, except as set forth in, and pursuant to, this
paragraph 5(a), he shall not disclose to any unauthorized person or entity or
use for his own purposes any Confidential Information or any confidential or
proprietary information of other persons or entities in the possession of the
Company and its Subsidiaries (“Third Party

3



--------------------------------------------------------------------------------



 



Information”), without the prior written consent of the Board, unless and to the
extent that the Confidential Information or Third Party Information becomes
generally known to and available for use by the public other than as a result of
Executive’s acts or omissions. In the event that Executive is requested or
required (by oral question or request for information or documents in any legal
proceeding, interrogatory, subpoena, civil investigative demand, or similar
process) to disclose any Confidential Information, such Executive shall notify
the Company promptly of the request or requirement so that the Company may seek
an appropriate protective order or waive compliance with the provisions of this
Section. If, in the absence of a protective order or the receipt of a waiver
hereunder, Executive is, on the advice of counsel, compelled to disclose any
Confidential Information to any tribunal, such Executive may disclose the
Confidential Information to the tribunal; provided that such disclosing
Executive shall use his best efforts to assist the Company to obtain, at the
request of the Company (and at the Company’s sole expense), an order or other
assurance that confidential treatment shall be accorded to such portion of the
Confidential Information required to be disclosed as the Company shall
designate. Executive shall deliver to the Company at the termination of the
Employment Period, or at any other time the Company may request, all memoranda,
notes, plans, records, reports, computer files, disks and tapes, printouts and
software and other documents and data (and copies thereof) embodying or relating
to Third Party Information, Confidential Information, Work Product (as defined
below) or the business of the Company or any of its Subsidiaries which he may
then possess or have under his control.
          (b) Executive shall be prohibited from using or disclosing any
confidential information or trade secrets that Executive may have learned
through any prior employment. If at any time during this employment with the
Company or any Subsidiary, Executive believes he is being asked to engage in
work that will, or will be likely to, jeopardize any confidentiality or other
obligations Executive may have to former employers, Executive shall immediately
advise the President so that Executive’s duties can be modified appropriately.
Executive represents and warrants to the Company that Executive took nothing
with him which belonged to any former employer when Executive left his prior
position and that Executive has nothing that contains any information which
belongs to any former employer. If at any time Executive discovers this is
incorrect, Executive shall promptly return any such materials to Executive’s
former employer. The Company does not want any such materials, and Executive
shall not be permitted to use or refer to any such materials in the performance
of Executive’s duties hereunder.
     6. Intellectual Property, Inventions and Patents.
               Executive acknowledges that all discoveries, concepts, ideas,
inventions, innovations, improvements, developments, methods, designs, analyses,
drawings, reports, patent applications, copyrightable work and mask work
(whether or not including any Confidential Information) and all registrations or
applications related thereto, all other proprietary information and all similar
or related information (whether or not patentable) which relate to the Company’s
or any of its Subsidiaries’ actual or anticipated business, research and
development or existing or future products or services and which are conceived,
developed or made by Executive (whether alone or jointly with others) while
employed by the Company and its Subsidiaries, whether before or after the date
of this Agreement (“Work Product”), belong to the Company or such Subsidiary.
Executive shall promptly disclose all patentable inventions and other material
Work Product to the Board and, at the Company’s expense, perform all actions
reasonably requested by the Board (whether during or after the Employment
Period) to establish and confirm such ownership (including, without limitation,
assignments, consents, powers of attorney and other instruments). Executive
acknowledges that all Work Product shall be deemed to constitute “works made for
hire” under the U.S. Copyright Act of 1976, as amended. In accordance with Title
19, Section 805 of the Delaware Code, Executive is hereby advised that this
paragraph 6 regarding the Company’s and its Subsidiaries’ ownership of Work
Product does not apply to any invention for which no equipment, supplies,
facilities or trade secret information of the Company or any Subsidiary was used
and which was developed entirely on Executive’s own time, unless (i) the
invention relates to the business of the Company or any Subsidiary or to the
Company’s or any Subsidiaries’ actual or demonstrably anticipated research or
development or (ii) the invention results from any work performed by Executive
for the Company or any Subsidiary.
     7. Non-Compete, Non-Solicitation.
          (a) In further consideration of the compensation to be paid to
Executive hereunder, Executive acknowledges that during the course of his
employment with the Company and its Subsidiaries he shall become familiar with
the Company’s and its Subsidiaries’ trade secrets and with other Confidential
Information concerning the Company and

4



--------------------------------------------------------------------------------



 



its predecessors and Subsidiaries and that his services have been and shall
continue to be of special, unique and extraordinary value to the Company and its
Subsidiaries, and therefore Executive agrees that, during the Employment Period
and for twelve months thereafter (the “Noncompete Period”), he shall not
directly or indirectly own any interest in, manage, control, participate in,
consult with, render services for, be employed in an executive, managerial or
administrative capacity by, or in any manner engage in any business within the
United States engaging in the businesses of the Company or its Subsidiaries, as
such businesses exist during the Employment Period or, as of the date of
termination or expiration of the Employment Period, are contemplated to exist
during the twelve-month period following the date of termination or expiration
of the Employment Period (the “Restricted Business”). Nothing herein shall
prohibit Executive from (i) being a passive owner of not more than 2% of the
outstanding stock of any class of a corporation which is publicly traded, so
long as Executive has no active participation in the business of such
corporation, (ii) becoming employed, engaged, associated or otherwise
participating with a separately managed division or Subsidiary of a competitive
business that does not engage in the Restricted Business (provided that services
are provided only to such division or Subsidiary), or (iii) accepting employment
with any federal, state, or local governmental subdivision or agency, or any
government owned or operated health plan
          (b) During the Noncompete Period, Executive shall not directly or
indirectly through another person or entity (i) induce or attempt to induce any
employee of the Company or any Subsidiary to leave the employ of the Company or
such Subsidiary, or in any way interfere with the relationship between the
Company or any Subsidiary and any employee thereof, (ii) hire any person who was
an employee of the Company or any Subsidiary at any time during the 18-month
period immediately prior to the termination of the Employment Period or
(iii) induce or attempt to induce any customer, supplier, licensee, licensor,
franchisee or other business relation of the Company or any Subsidiary to cease
doing business with the Company or such Subsidiary, or in any way interfere with
the relationship between any such customer, supplier, licensee or business
relation and the Company or any Subsidiary (including, without limitation,
making any negative or disparaging statements or communications regarding the
Company or its Subsidiaries). Notwithstanding the foregoing, nothing in this
Agreement shall prohibit Executive from employing an individual (i) with the
consent of the Company or (ii) who responded to general solicitations in
publications or on websites, or through the use of search firms, so long as such
general solicitations or search firm activities are not targeted specifically at
an employee of the Company or any of its Subsidiaries. In addition, nothing in
this Agreement will prohibit the making of any truthful statements made by any
Person in response to a lawful subpoena or legal proceeding or to enforce such
Person’s rights under this Agreement, or any other agreement between Executive,
the Company and its Subsidiaries.
     8. Enforcement.
               If, at the time of enforcement of paragraph 5, 6 or 7 of this
Agreement, a court holds that the restrictions stated herein are unreasonable
under circumstances then existing, the parties hereto agree that the maximum
period, scope or geographical area reasonable under such circumstances shall be
substituted for the stated period, scope or area and that the court shall be
allowed to revise the restrictions contained herein to cover the maximum period,
scope and area permitted by law. Because Executive’s services are unique and
because Executive has access to Confidential Information and Work Product, the
parties hereto agree that the Company and its Subsidiaries would suffer
irreparable harm from a breach of paragraph 5, 6 or 7 by Executive and that
money damages would not be an adequate remedy for any such breach of this
Agreement. Therefore, in the event a breach or threatened breach of this
Agreement, the Company or its successors or assigns, in addition to other rights
and remedies existing in their favor, shall be entitled to specific performance
and/or injunctive or other equitable relief from a court of competent
jurisdiction in order to enforce, or prevent any violations of, the provisions
hereof (without posting a bond or other security). In addition, in the event of
a breach or violation by Executive of paragraph 7, the Noncompete Period shall
be automatically extended by the amount of time between the initial occurrence
of the breach or violation and when such breach or violation has been duly
cured. Executive acknowledges that the restrictions contained in paragraph 7 are
reasonable and that he has reviewed the provisions of this Agreement with his
legal counsel.
     9. Executive’s Representations.
               Executive hereby represents and warrants to the Company that
(i) the execution, delivery and performance of this Agreement by Executive do
not and shall not conflict with, breach, violate or cause a default under any

5



--------------------------------------------------------------------------------



 



contract, agreement, instrument, order, judgment or decree to which Executive is
a party or by which he is bound, (ii) Executive is not a party to or bound by
any employment agreement, noncompete agreement or confidentiality agreement with
any other person or entity, and (iii) upon the execution and delivery of this
Agreement by the Company, this Agreement shall be the valid and binding
obligation of Executive, enforceable in accordance with its terms. Executive
hereby acknowledges and represents that he has consulted with independent legal
counsel regarding his rights and obligations under this Agreement and that he
fully understands the terms and conditions contained herein. The Company hereby
represents and warrants to Executive that (i) the execution, delivery and
performance of this Agreement by the Company do not and shall not conflict with,
breach, violate or cause a default under any contract, agreement, instrument,
order, judgment or decree to which the Company is a party or by which it is
bound and (ii) upon the execution and delivery of this Agreement by Executive,
this Agreement shall be the valid and binding obligation of the Company,
enforceable in accordance with its terms.
     10. Survival.
               Paragraphs 4 through 23, inclusive, shall survive and continue in
full force in accordance with their terms notwithstanding the expiration or
termination of the Employment Period.
     11. Notices.
               Any notice provided for in this Agreement shall be in writing and
shall be either personally delivered, sent by reputable overnight courier
service or mailed by first class mail, return receipt requested, to the
recipient at the address below indicated:
Notices to Executive:
Gerald V. Coil
309 Seven Springs Way
Brentwood, TN 37027
Notices to the Company:
HealthSpring, Inc.
9009 Carothers Parkway, Suite 501
Brentwood, TN 37067
Attn: Corporate Secretary
facsimile: (615) 401-4566
Or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party. Any
notice under this Agreement shall be deemed to have been given when so
delivered, sent or mailed.
     12. Severability.
               Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision of this Agreement or any action in any other jurisdiction,
but this Agreement shall be reformed, construed and enforced in such
jurisdiction as if such invalid, illegal or unenforceable provision had never
been contained herein.
     13. Complete Agreement.
               This Agreement, those documents expressly referred to herein and
other documents of even date herewith embody the complete agreement and
understanding among the parties and supersede and preempt any prior

6



--------------------------------------------------------------------------------



 



understandings, agreements or representations by or among the parties, written
or oral, which may have related to the subject matter hereof.
     14. No Strict Construction.
               The language used in this Agreement shall be deemed to be the
language chosen by the parties hereto to express their mutual intent, and no
rule of strict construction shall be applied against any party.
     15. Counterparts.
This Agreement may be executed in separate counterparts, each of which is deemed
to be an original and all of which taken together constitute one and the same
agreement.
     16. Successors and Assigns.
               This Agreement is intended to bind and inure to the benefit of
and be enforceable by Executive, the Company and their respective heirs,
successors and assigns, except that Executive may not assign his rights or
delegate his duties or obligations hereunder without the prior written consent
of the Company.
     17. Choice of Law.
               All issues and questions concerning the construction, validity,
enforcement and interpretation of this Agreement and the exhibits and schedules
hereto shall be governed by, and construed in accordance with, the laws of the
State of Delaware, without giving effect to any choice of law or conflict of law
rules or provisions (whether of the State of Delaware or any other jurisdiction)
that would cause the application of the laws of any jurisdiction other than the
State of Delaware.
     18. Amendment and Waiver.
               The provisions of this Agreement may be amended or waived only
with the prior written consent of the Company (as approved by the Board) and
Executive, and no course of conduct or course of dealing or failure or delay by
any party hereto in enforcing or exercising any of the provisions of this
Agreement (including, without limitation, the Company’s right to terminate the
Employment Period for any reason) shall affect the validity, binding effect or
enforceability of this Agreement or be deemed to be an implied waiver of any
provision of this Agreement.
     19. Insurance.
               The Company may, at its discretion, apply for and procure in its
own name and for its own benefit life and/or disability insurance on Executive
in any amount or amounts considered advisable. Executive agrees to reasonably
cooperate in any medical or other examination, supply any information reasonably
requested and execute and deliver any applications or other instruments in
writing as may be reasonably necessary to obtain and constitute such insurance.
Executive hereby represents that he has no reason to believe that his life is
not insurable at rates now prevailing for healthy men of his age.
     20. Indemnification and Reimbursement of Payments on Behalf of Executive.
               The Company and its Subsidiaries shall be entitled to deduct or
withhold from any amounts owing from the Company or any of its Subsidiaries to
Executive any federal, state, local or foreign withholding taxes, excise tax, or
employment taxes (“Taxes”) imposed with respect to Executive’s compensation
(including, without limitation, wages, bonuses, dividends, the receipt or
exercise of equity options and/or the receipt or vesting of restricted equity).
In the event the Company or any of its Subsidiaries does not make such
deductions or withholdings, Executive shall indemnify the Company and its
Subsidiaries for any amounts paid with respect to any such Taxes.
     21. Consent to Jurisdiction.
               EACH OF THE PARTIES HERETO SUBMITS TO THE JURISDICTION OF ANY
STATE OR FEDERAL COURT SITTING IN NASHVILLE, TENNESSEE, IN ANY ACTION OR
PROCEEDING ARISING

7



--------------------------------------------------------------------------------



 



OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREIN AND
AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN ANY SUCH COURT. EACH OF THE PARTIES HERETO WAIVES ANY DEFENSE OF
INCONVENIENT FORUM TO THE MAINTENANCE OF ANY ACTION OR PROCEEDING SO BROUGHT AND
WAIVES ANY BOND, SURETY OR OTHER SECURITY THAT MIGHT BE REQUIRED OF ANY OTHER
PARTY WITH RESPECT THERETO. ANY PARTY MAY MAKE SERVICE ON ANY OTHER PARTY BY
SENDING OR DELIVERING A COPY OF THE PROCESS (I) TO THE PARTY TO BE SERVED AT THE
ADDRESS AND IN THE MANNER PROVIDED FOR THE GIVING OF NOTICES IN PARAGRAPH 11
ABOVE, OR (II) TO THE PARTY TO BE SERVED IN CARE OF SUCH PARTY’S REGISTERED
AGENT IN THE MANNER PROVIDED FOR THE GIVING OF NOTICES IN PARAGRAPH 11 ABOVE.
NOTHING IN THIS PARAGRAPH 21 HOWEVER SHALL AFFECT THE RIGHT OF ANY PARTY TO
SERVE LEGAL PROCESS IN ANY OTHER MANNER PERMITTED BY LAW. EACH PARTY AGREES THAT
A FINAL JUDGMENT (AFTER GIVING EFFECT TO ANY TIMELY APPEALS) IN ANY ACTION OR
PROCEEDING SO BROUGHT SHALL BE CONCLUSIVE AND MAY BE ENFORCED BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
     22. Waiver of Jury Trial.
               AS A SPECIFICALLY BARGAINED FOR INDUCEMENT FOR EACH OF THE
PARTIES HERETO TO ENTER INTO THIS AGREEMENT (AFTER HAVING THE OPPORTUNITY TO
CONSULT WITH COUNSEL), EACH PARTY HERETO EXPRESSLY WAIVES THE RIGHT TO TRIAL BY
JURY IN ANY LAWSUIT OR PROCEEDING RELATING TO OR ARISING IN ANY WAY FROM THIS
AGREEMENT OR THE MATTERS CONTEMPLATED HEREBY.
     23. Executive’s Cooperation.
               During the Employment Period and thereafter, Executive shall
reasonably cooperate with the Company and its Subsidiaries in any internal
investigation, any administrative, regulatory or judicial investigation or
proceeding or any dispute with a third party as reasonably requested by the
Company (including, without limitation, Executive being available to the Company
upon reasonable notice and at reasonable times for interviews and factual
investigations, appearing at the Company’s request upon reasonable notice and at
reasonable times to give testimony without requiring service of a subpoena or
other legal process, delivering to the Company requested information and
relevant documents which are or may come into Executive’s possession, all at
times and on schedules that are reasonably consistent with Executive’s other
permitted activities and commitments). In the event the Company requests
Executive’s cooperation in accordance with this paragraph, the Company shall
(i) reimburse Executive for all reasonable travel expenses and other reasonable
out-of-pocket expenses (including lodging and meals) upon submission of receipts
and (ii) reimburse Executive for all reasonable fees and expenses, including
without limitation all attorneys fees and expenses, incurred by Executive in
connection with any such investigation or proceeding. Notwithstanding anything
contained herein to the contrary, Executive shall not be required to cooperate
or assist the Company in any such investigation or proceeding in the event that
(i) legal counsel to Executive advises him that a reasonable likelihood exists
of a conflict of interest between the Company and its Affiliates and Executive
or (ii) cooperation with the Company could incriminate the Executive or
adversely affect the defense by Executive of any investigation, claim or
proceeding.

8



--------------------------------------------------------------------------------



 



               IN WITNESS WHEREOF, the parties hereto have executed this
Agreement as of the date first written above.

            HEALTHSPRING, INC.
      /s/ Herbert A. Fritch      Herbert A. Fritch, Chief Executive Officer     
            /s/ Gerald V. Coil      Gerald V. Coil         

9



--------------------------------------------------------------------------------



 



         

Exhibit A
GENERAL RELEASE
     I,                     , in consideration of and subject to the performance
by HealthSpring, Inc., a Delaware corporation (together with its Subsidiaries,
the “Company”), of its obligations under the Amended and Restated Employment
Agreement, dated as of                     , 2009 (the “Agreement”), do hereby
release and forever discharge as of the date hereof the Company and its
affiliates and all present and former directors, officers, agents,
representatives, employees, successors and assigns of the Company and its
affiliates and the Company’s direct or indirect owners (collectively, the
“Released Parties”) to the extent provided below.

1.   I understand that any payments or benefits paid or granted to me under
paragraph 4(b) of the Agreement represent, in part, consideration for signing
this General Release and are not salary, wages or benefits to which I was
already entitled. I understand and agree that I will not receive the payments
and benefits specified in paragraph 4(b) of the Agreement unless I execute this
General Release and do not revoke this General Release within the time period
permitted hereafter or breach this General Release. Such payments and benefits
will not be considered compensation for purposes of any employee benefit plan,
program, policy or arrangement maintained or hereafter established by the
Company or its affiliates. I also acknowledge and represent that I have received
all payments and benefits that I am entitled to receive (as of the date hereof)
by virtue of any employment by the Company.   2.   Except as provided in
paragraph 4 below and except for the provisions of my Employment Agreement which
expressly survive the termination of my employment with the Company, I knowingly
and voluntarily (for myself, my heirs, executors, administrators and assigns)
release and forever discharge the Company and the other Released Parties from
any and all claims, suits, controversies, actions, causes of action,
crossclaims, counterclaims, demands, debts, compensatory damages, liquidated
damages, punitive or exemplary damages, other damages, claims for costs and
attorneys’ fees, or liabilities of any nature whatsoever in law and in equity,
both past and present (through the date this General Release becomes effective
and enforceable) and whether known or unknown, suspected, or claimed against the
Company or any of the Released Parties which I, my spouse, or any of my heirs,
executors, administrators or assigns, may have, which arise out of or are
connected with my employment with, or my separation or termination from, the
Company (including, but not limited to, any allegation, claim or violation,
arising under: Title VII of the Civil Rights Act of 1964, as amended; the Civil
Rights Act of 1991; the Age Discrimination in Employment Act of 1967, as amended
(including the Older Workers Benefit Protection Act); the Equal Pay Act of 1963,
as amended; the Americans with Disabilities Act of 1990; the Family and Medical
Leave Act of 1993; the Worker Adjustment Retraining and Notification Act; the
Employee Retirement Income Security Act of 1974; any applicable Executive Order
Programs; the Fair Labor Standards Act; or their state or local counterparts; or
under any other federal, state or local civil or human rights law, or under any
other local, state, or federal law, regulation or ordinance; or under any public
policy, contract or tort, or under common law; or arising under any policies,
practices or procedures of the Company; or any claim for wrongful discharge,
breach of contract, infliction of emotional distress, defamation; or any claim
for costs, fees, or other expenses, including attorneys’ fees incurred in these
matters) (all of the foregoing collectively referred to herein as the “Claims”).
  3.   I represent that I have made no assignment or transfer of any right,
claim, demand, cause of action, or other matter covered by paragraph 2 above.  
4.   I agree that this General Release does not waive or release any rights or
claims that I may have under the Age Discrimination in Employment Act of 1967
which arise after the date I execute this General Release. I acknowledge and
agree that my separation from employment with the Company in compliance with the
terms of the Agreement shall not serve as the basis for any claim or action
(including, without limitation, any claim under the Age Discrimination in
Employment Act of 1967).   5.   In signing this General Release, I acknowledge
and intend that it shall be effective as a bar to each and every one of the
Claims hereinabove mentioned or implied. I expressly consent that this General
Release shall be given full

10



--------------------------------------------------------------------------------



 



    force and effect according to each and all of its express terms and
provisions, including those relating to unknown and unsuspected Claims
(notwithstanding any state statute that expressly limits the effectiveness of a
general release of unknown, unsuspected and unanticipated Claims), if any, as
well as those relating to any other Claims hereinabove mentioned or implied. I
acknowledge and agree that this waiver is an essential and material term of this
General Release and that without such waiver the Company would not have agreed
to the terms of the Agreement. I further agree that in the event I should bring
a Claim seeking damages against the Company, or in the event I should seek to
recover against the Company in any Claim brought by a governmental agency on my
behalf, this General Release shall serve as a complete defense to such Claims. I
further agree that I am not aware of any pending charge or complaint of the type
described in paragraph 2 as of the execution of this General Release.   6.   I
agree that neither this General Release, nor the furnishing of the consideration
for this General Release, shall be deemed or construed at any time to be an
admission by the Company, any Released Party or myself of any improper or
unlawful conduct.   7.   I agree that I will forfeit all amounts payable by the
Company pursuant to the Agreement if I challenge the validity of this General
Release. I also agree that if I violate this General Release by suing the
Company or the other Released Parties, I will pay all costs and expenses of
defending against the suit incurred by the Released Parties, including
reasonable attorneys’ fees, and return all payments received by me pursuant to
the Agreement.   8.   I agree that this General Release is confidential and
agree not to disclose any information regarding the terms of this General
Release, except to my immediate family and any tax, legal or other counsel I
have consulted regarding the meaning or effect hereof or as required by law, and
I will instruct each of the foregoing not to disclose the same to anyone.
Notwithstanding anything herein to the contrary, each of the parties (and each
affiliate and person acting on behalf of any such party) agree that each party
(and each employee, representative, and other agent of such party) may disclose
to any and all persons, without limitation of any kind, the tax treatment and
tax structure of this transaction contemplated in the Agreement and all
materials of any kind (including opinions or other tax analyses) that are
provided to such party or such person relating to such tax treatment and tax
structure, except to the extent necessary to comply with any applicable federal
or state securities laws. This authorization is not intended to permit
disclosure of any other information including (without limitation) (i) any
portion of any materials to the extent not related to the tax treatment or tax
structure of this transaction, (ii) the identities of participants or potential
participants in the Agreement, (iii) any financial information (except to the
extent such information is related to the tax treatment or tax structure of this
transaction), or (iv) any other term or detail not relevant to the tax treatment
or the tax structure of this transaction.   9.   Any non-disclosure provision in
this General Release does not prohibit or restrict me (or my attorney) from
responding to any inquiry about this General Release or its underlying facts and
circumstances by the Securities and Exchange Commission (SEC), the National
Association of Securities Dealers, Inc. (NASD), any other self-regulatory
organization or governmental entity.   10.   I agree to reasonably cooperate
with the Company in any internal investigation, any administrative, regulatory,
or judicial proceeding or any dispute with a third party on the terms and
subject to the limitations set forth in paragraph 24 of the Agreement.   11.   I
agree not to disparage the Company, its past and present investors, officers,
directors or employees or its affiliates and to keep all confidential and
proprietary information about the past or present business affairs of the
Company and its affiliates confidential in accordance with the terms of the
Agreement unless a prior written release from the Company is obtained. I further
agree that as of the date hereof, I have returned to the Company any and all
property, tangible or intangible, relating to its business, which I possessed or
had control over at any time (including, but not limited to, company-provided
credit cards, building or office access cards, keys, computer equipment,
manuals, files, documents, records, software, customer data base and other data)
and that I shall not retain any copies, compilations, extracts, excerpts,
summaries or other notes of any such manuals, files, documents, records,
software, customer data base or other data.

11



--------------------------------------------------------------------------------



 



12.   Notwithstanding anything in this General Release to the contrary, this
General Release shall not relinquish, diminish, or in any way affect (i) any
rights or claims arising out of any breach by the Company or by any Released
Party of the Agreement after the date hereof, (ii) any rights or obligations
under applicable law which cannot be waived or released pursuant to an
agreement, (iii) any rights to payments or benefits under paragraph 4(b) of the
Agreement, (iv) my rights of indemnification and directors and officers
insurance coverage to which I may be entitled solely with regards to my service
as an officer or director of the Company; (v) my rights with regard to accrued
benefits under any employee benefit plan, policy or arrangement maintained by
the Company or under COBRA; and (vi) my rights as a stockholder or other
equityholder of the Company and/or its affiliates.   13.   Whenever possible,
each provision of this General Release shall be interpreted in, such manner as
to be effective and valid under applicable law, but if any provision of this
General Release is held to be invalid, illegal or unenforceable in any respect
under any applicable law or rule in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other provision or any other
jurisdiction, but this General Release shall be reformed, construed and enforced
in such jurisdiction as if such invalid, illegal or unenforceable provision had
never been contained herein.

BY SIGNING THIS GENERAL RELEASE, I REPRESENT AND AGREE THAT:

(a)   I HAVE READ IT CAREFULLY;   (b)   I UNDERSTAND ALL OF ITS TERMS AND KNOW
THAT I AM GIVING UP IMPORTANT RIGHTS, INCLUDING BUT NOT LIMITED TO, RIGHTS UNDER
THE AGE DISCRIMINATION IN EMPLOYMENT ACT OF 1967, AS AMENDED, TITLE VII OF THE
CIVIL RIGHTS ACT OF 1964, AS AMENDED; THE EQUAL PAY ACT OF 1963, THE AMERICANS
WITH DISABILITIES ACT OF 1990; AND THE EMPLOYEE RETIREMENT INCOME SECURITY ACT
OF 1974, AS AMENDED;   (c)   I VOLUNTARILY CONSENT TO EVERYTHING IN IT;   (d)  
I HAVE BEEN ADVISED TO CONSULT WITH AN ATTORNEY BEFORE EXECUTING IT AND I HAVE
DONE SO OR, AFTER CAREFUL READING AND CONSIDERATION I HAVE CHOSEN NOT TO DO SO
OF MY OWN VOLITION;   (e)   I HAVE HAD AT LEAST 21 DAYS FROM THE DATE OF MY
RECEIPT OF THIS RELEASE SUBSTANTIALLY IN ITS FINAL FORM ON [                    
   ,           ] TO CONSIDER IT AND THE CHANGES MADE SINCE THE
[                        ,           ] VERSION OF THIS RELEASE ARE NOT MATERIAL
AND WILL NOT RESTART THE REQUIRED 21-DAY PERIOD;   (f)   THE CHANGES TO THE
AGREEMENT SINCE [                        ,           ] EITHER ARE NOT MATERIAL
OR WERE MADE AT MY REQUEST.   (g)   I UNDERSTAND THAT I HAVE SEVEN DAYS AFTER
THE EXECUTION OF THIS RELEASE TO REVOKE IT AND THAT THIS RELEASE SHALL NOT
BECOME EFFECTIVE OR ENFORCEABLE UNTIL THE REVOCATION PERIOD HAS EXPIRED;   (h)  
I HAVE SIGNED THIS GENERAL RELEASE KNOWINGLY AND VOLUNTARILY AND WITH THE ADVICE
OF ANY COUNSEL RETAINED TO ADVISE ME WITH RESPECT TO IT; AND

12



--------------------------------------------------------------------------------



 



(i)   I AGREE THAT THE PROVISIONS OF THIS GENERAL RELEASE MAY NOT BE AMENDED,
WAIVED, CHANGED OR MODIFIED EXCEPT BY AN INSTRUMENT IN WRITING SIGNED BY AN
AUTHORIZED REPRESENTATIVE OF THE COMPANY AND BY ME.

      DATE:                                 
                                                            

13